Name: Commission Regulation (EEC) No 2757/81 of 23 September 1981 amending Regulation (EEC) No 1609/81 as regards adjustments to the refunds fixed in advance for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/ 14 Official Journal of the European Communities 24. 9 . 81 COMMISSION REGULATION (EEC) No 2757/81 of 23 September 1981 amending Regulation (EEC) No 1609/81 as regards adjustments to the refunds fixed in advance for milk and milk products of the adjustments to be limited on a standard basis ; whereas, in order to take account of the different nature of the goods not covered by Annex II to the Treaty in relation to unprocessed milk products, provi ­ sion was made for the adjusted refund to be applied only to goods exported from 1 May 1981 ; whereas, however, the text of Article 1 of Regulation (EEC) No 1609/81 may give rise to misunderstanding ; whereas the text should be clarified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 17 (4) thereof, Whereas, under the third subparagraph of Article 5 (3) of Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (2), as last amended by Regulation (EEC) No 2429/72 (3), it is possible for refunds fixed in advance to be adjusted where there is a change in the intervention prices and in certain forms of aid ; Whereas Commission Regulation (EEC) No 1609/81 (4) fixed the adjustments to be made to certain refunds fixed in advance prior to 1 April 1981 for milk and milk products exported unprocessed and for milk and milk products exported in the form of goods not covered by Annex II to the Treaty ; whereas , in order to take account of the date of production of the diffe ­ rent milk products, provision was made for application HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1609/81 , ' listed in Annex I and' shall be inserted in paragraph 1 (a) after 'in the case of products' and in the first subparagraph of paragraph 2 after 'in respect of products'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 155, 3 . 7 . 1968 , p . 1 . 0 OJ No L 264, 23 . 11 . 1972, p . 1 . (j OJ No L 161 , 18 . 6 . 1981 , p . 1 .